  Case 1:20-cv-00825-UNA Document 4 Filed 06/17/20 Page 1 of 2 PageID #: 274



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ROCHE DIABETES CARE, INC.,                         )
                                                   )
                         Plaintiff,                )
                                                   )
        v.                                         )
                                                   )    C.A. No. ______________
INSULET CORPORATION,                               )
                                                   )    DEMAND FOR JURY TRIAL
                         Defendant.                )
                                                   )
                                                   )


         PLAINTIFF ROCHE DIABETES CARE, INC.’S RULE 7.1 DISCLOSURE

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Roche Diabetes

Care, Inc. (“Roche”) makes the following disclosures:

             1. Roche Diabetes Care, Inc. is a subsidiary of Roche Diagnostics Corp. and Roche

                  Diagnostics Operations, Inc. Its ultimate parent, Roche Holding Ltd., is a

                  publicly-traded company.

             2. Upon information and belief, more than 10% of Roche Holding Ltd.’s voting

                  shares are held directly or indirectly by Novartis AG, a publicly-traded company.




                                                   1
ME1 33631218v.1
  Case 1:20-cv-00825-UNA Document 4 Filed 06/17/20 Page 2 of 2 PageID #: 275




Dated: June 17, 2020                    Respectfully submitted,

                                        MCCARTER & ENGLISH, LLP
OF COUNSEL:
                                        /s/ Daniel M. Silver
Robert J. Gunther, Jr.                  Daniel M. Silver (#4758)
Omar A. Khan                            Alexandra M. Joyce (#6423)
Lauren Matlock-Colangelo                Renaissance Centre
WILMER CUTLER PICKERING HALE            405 N. King Street, 8th Floor
AND DORR LLP                            Wilmington, Delaware 19801
7 World Trade Center                    (302) 984-6300
250 Greenwich Street                    dsilver@mccarter.com
New York, NY 10007                      ajoyce@mccarter.com
(212) 230-8800
                                        Attorneys for Plaintiff




ME1 33631218v.1
